WILL    WI&SON
ATI-CBRNEY  GENERAL
                                 December    31,   1962




   Honorable William A. Harrison                      Opinion No.   WW-1512
   State Board of Insurance
   Austin,  Texas                                     Re:   Whether the State Board
                                                            of Insurance may con-
                                                            tinue to supply rating
                                                            data on the basis des-
                                                            cribed in view of the
                                                            enactment of Senate
                                                            Bill 344, Acts 1961,
                                                            57th Legislature,
   Dear   Sir:                                              Regular Session.

            You have asked our opinion concerning  the payment of fees for data
   used in computing rates for the rating plans prescribed   in Articles 5.77,
   5.78 and 5.79 of the Texas Insurance Code.     You state that you wish to know
   the effect of the enactment of Senate Bill 344, Acts 1961, 57th Legislature,
   R. S. on the payment of fees for copies of such data.

            Senate Bill 344 amended Article 3913, V. C. S. Article 3913 prior to
   this amendment,     set out the fees required for furnishing copies of any papers,
   documents,    or records   (to anyone except officers   of the state. ) Article 3913
   specifically  applied only to certain officers  including the Commissioner      of
   Insurance.    Senate Bill 344 amended this article but dropped specific re-
   ference to the Commissioner       of Insurance.  Senate Bill 344 states:

                 “Each officer named above and all other officers
            of the State and heads of State departments   shall cause
            to be collected the following fees for the services
            mentioned,    except as otherwise provided by law. ”
            (Emphasis    Added)

          Article 3920, V. C. S. , provided for specific fees to be charged by the
   Board of Insurance Commission.       This article was codified by Senate Bill
   236, Chapter 491, 52nd Legislature,     1951, R. S., into the Insurance Code.
                                                                                                 .. .   -




Hon.   William   A.   Harrison,     Page   2   (WW-1512)




Section 4. 07 of the Insurance Code incorporated    the provision of Article
3920 concerning   fees.  Article 4.07 was in effect at the time the 57th
Legislature  passed Senate Bill 344.

         It is apparent that Senate Bill 344 was not intended to affect fees
charged by officers not named in the bill when the fee schedule of such officers
was otherwise provided by law.       Thus Section 4. 07 of the Insurance C~ode is
still in effect and is determinative   of the fees to be charged by the Insurance
Board for services     rendered.

         Article 4.07 of the       Insurance Code makes it mandatory that the Board
of Insurance Commissioners            charge and collect “for every copy of any paper
filed in the Department     of    Insurance,    for each 100 words, not to exceed $. 20”.
Also,   this Article requires       that a $1. 00 fee be charged for affixing your
official seal to any papers       furnished.      It is the opinion of this office that your
department     should charge      $. 20 per copy of each page of such rating data,
irrespective    of the person     to whom it is furnished.



                                           SUMMARY

                Fees for copies of rating data should be
          collected by the State Board of Insurance pursuant
          to Article 4. 07 of the Texas Insurance Code.

                                                           Very   truly   yours,

                                                           WILL WILSON
                                                           Attornev General        of Texas




                                                       /Assistant          Attorney    General

SAO:br’
Hon.   William   A.   Harrison,   Page   3 (WW-1512)




APPROVED:

OPINION COMMITTEE
W. V. Geppert, Chairman
Srim Wilson
Grady Chandler
Pat Bailey
Vernon Teofan

REVIEWED   FOR THE ATTORNEY               GENERAL
By: Leonard Passmore